 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     JOSE LUIZ RIVAS
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                              ******

11   UNITED STATES OF AMERICA,                           Case No.: 1:19-CR-00076-DAD-BAM
12                  Plaintiff,
13          v.                                           STIPULATION AND ORDER TO
                                                         MODIFY CONDITIONS OF RELEASE
14
15   JOSE LUIS RIVAS, JR.,
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          It is hereby stipulated between the United States of America, by and through its
20   representative, Thomas Newman and the Defendant, Jose Luiz Rivas, by and through his attorney
21   of record, Anthony P. Capozzi, that release condition #7(k) imposed on Mr. Rivas on April 11,
22   2019 (docket #17), which requires home detention, curfew, and participation in the location
23   monitoring program be modified to show that Mr. Rivas is no longer required to be on home
24   detention with a curfew and location monitoring with a radio transmitter attached to his person.
25          All other conditions shall remain in full force and effect.
26          Defense counsel has spoken with pretrial services and the government and there is no
27   objection to this modification.
28

            IT IS SO STIPULATED.


                                                     1
 1                                              Respectfully submitted,
 2    DATED:      December 20, 2019       By: /s/Thomas M. Newman
                                              THOMAS M. NEWMAN
 3                                            Assistant United States Attorney
 4
 5
 6    DATED:      December 20, 2019       By: /s/Anthony P. Capozzi
                                              ANTHONY P. CAPOZZI
 7                                            Attorney for Defendant JOSE LUIZ RIVAS
 8
 9
10
11
12
13                                               ORDER

14
15          IT IS HEREBY ORDERED, the court having received, read, and considered the parties’

16   stipulation, that release condition #7(k) imposed on Mr. Rivas on April 11, 2019 (docket #17),

17   which required participation in the Location Monitoring program and Home Detention is hereby

18   modified to show that Mr. Rivas is no longer required to be on Home Detention with participation

19   in the Location Monitoring program with a radio transmitter attached to his person.

20          All other conditions shall remain in effect.

21
22   IT IS SO ORDERED.

23
        Dated:     December 20, 2019                         /s/
24                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28




                                                     2
